DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Response to Amendment
Applicant's submission filed on 17 June, 2021 has been entered. Claims 14 and 17 have been amended. Claims 1-13 have been currently cancelled. No claim has been newly added. As a result, claims 14-19 are now pending in this application.

The previous claim objection of claims 14 and 17 has been withdrawn -as necessitated by applicant’s amendment to the impacted claims filed on 06/17/2021.

                                          Response Arguments
Applicant's remark filed 01 October, 2020. The Applicant’s remark and amendments to the claims 14-19 were considered with the results that follow.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the 
a) 	Applicant's argument filed 06/17/2021, in re page 6, Applicants respectfully submit that the claims apply the alleged judicial exception in a meaningfully way and that the pending claims clearly do no attempt to monopolize the alleged judicial exception. "When evaluating whether an element (or combination of elements) integrates an exception into a practical application, examiners should give careful consideration to both the element and how it is used or arranged in the claim as a whole. Because revised Step 2A does not evaluate whether an additional element is well-understood, routine, conventional activity, examiners are reminded that a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101." Revised Guidance, page 22. Consequently, independent claims 14 and 17 are allowable. Applicant respectfully requests that the rejections be withdrawn. For at least the above reasons, the claims are allowable under 35 USC 101 and applicants respectfully request withdrawal of the rejection. 
In response, Examiner respectfully disagrees. While the applicant argues that the claims are directed to a system for classifying a set of data values by determining a set of one or more terms associated with the respective data value using one or more first knowledge bases for each of the data values of the set of data values. And determining a set of common terms with the smallest number of hits and providing the results,  A set of data values classifying process can be done by the human mind. For example, independent claim 17, aside from reciting “a processor”, nothing in the claim elements precludes it from the steps from practically being performed on pen and paper, a human can perform mental judgements (searching and identify data classes) and statistical analysis (determining one or more terms within the data set) according to the data classification process. A person can compare and write down information in a list and perform a comparison and analysis on data values in which a human can perform on paper and pen to identifying to which class or category a set of data values belongs.
In this circumstance, the limitations describe a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, with aid of pen and paper but for the recitation of generic computer components. As such, a process which continues to ensure how to classifying a set of data values by determining a set of one or more terms associated with the respective data value using one or more first knowledge bases for each of the data values of the set of data values. And determining a set of common terms with the smallest number of hits and providing the results is nothing more than an abstract idea. Accordingly, if a claim limitations, under broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recites mental steps, but for the recitation of generic computer components, then it falls within “Mental Process" and grouping of “Abstract Ideas". Accordingly, the mentioned claims recites abstract idea.

Having considered the claims as a whole, no element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. Indeed, the claims fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Although the claims do recite the use of a computer, nothing more than a generic computer, performing generic computer functions, would be required to implement the aforementioned abstract idea.
Therefore, because there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to 
In regards to the dependent claims 15- and 18-19 the recited limitations do merely describe performing mental judgements and statistical analysis, and comparing the number of common terms in the set of common terms by deleting the common term from the set of common terms, and providing results using a mental concepts is no more than mere instructions to apply the exception using a generic computer component, and do not add anything additional to the patentability of the claims. Accordingly, the claims are rejected under the same rationale as mention above.
As such, for claims 14-19, the 101 rejection is maintained.
 b)      In re pages 6-7, Applicant respectfully submits that Maruyama in view of Ronkainen, Miller and Foreman fail to disclose, in combination with all of the features of amended independent claim 14. More specifically, Applicant respectfully submit that the art of record fails to teach or disclose: for each term of the set of common terms, querying a second knowledge data bases and determining a number of hits returned from the query, identifying one or more common terms of the set of common terms with the smallest number of hits by creating an ordered list of the one or more common terms, the ordered list of common terms comprising the common terms of the set of common terms in ascending order according to their respective numbers of hits, the order list representing a candidate hierarchy of candidate classes for classifying the set of data values wherein a lower value of the respective numbers of hits for each term is indicative of a more specific candidate class; and returning a result comprising an 
In response, the Examiner respectfully disagrees. In paragraph [0042] of Ronkainen teaches the list 130D of information from the local services, as received through the local receiver 270 from nodes 400, and may then compare this information, which may be referred to as "hits", in the local list 130D (Hit.sub.1-Hit.sub.x) with the hits in the WWW list 130E (Hit.sub.1-Hit.sub.y), where x is typically less than y. Examiner correlates number of (Hit.sub.1-Hit.sub.x) as a number of hits returned from the query as, wherein x number of hits as smallest number of hits in the list  has some number of words in common with a hit in the WWW result lists, and define the number of words in common corresponding to identifying one or more common terms of the set of common terms, and other hit in the result list can be placing it at the top of the hit list result displayed corresponding to create an ordered list of the one or more common terms in ascending ordered to the user.
However, the examiner agrees the cited reference, Maruyama in view of Ronkainen and Miller and Foreman do not teach the limitation “the order list representing a candidate hierarchy of candidate classes for classifying the set of data values wherein a lower value of the respective numbers of hits for each term is indicative of a more specific candidate class”, therefore the argument have been fully considered and are persuasive. The rejection has been withdrawn under 35 U.S.C 103 in independent claims 14 and 17. However, upon further consideration, a new 
Ismalon’s invention involves receiving search query consisting of query terms and receiving indication of desired level of personalization of refinement options for search query. In paragraph [0405]-[0406] of Ismalon teaches a relative position of a selected document in the search results for the query are displayed as a list of snippets from each of documents in the search results.  Each snippet typically includes one or more of the keywords of the query, and the URL of the document, and if the user returns to a Web page containing the search results within less than a threshold amount of time after selecting one of the results, this indicates that the user did not find the document meaningful for his search, and therefore did not interact with the document.  For example, the threshold may be less than 5 seconds, such as less than 2 seconds. Examiner correlates that utilizing a frequency of the term in searches, and thus specify the threshold is lower for uncommonly used search terms than commonly used search terms as classifying the set of data values wherein a lower value of the respective numbers of hits for each term is indicative of a more specific candidate class.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At Step 1: The claim is directed to a computer readable medium claim. The claimed process for classifying a set of data values. Furthermore, the process continues to ensure how to determine each of the data values of the set of data values, and a set of one or more terms associated with the respective data value using one or more first knowledge bases, and therefore is a process, which is statutory category of invention.

At Step 2A, prong 1, the claim 14 recites limitations of “for each of the data values of the set of data values, determining a set of one or more terms associated with the respective data value using one or more first knowledge bases; determining a set of common terms, the set of common terms comprising terms that are present in all of the sets of one or more terms; for each term of the set of the common terms, querying a second knowledge data bases  and determining a number of hits returned from the query; identifying one or more common terms of the set of common terms with the smallest number of hits by creating an ordered list of the one or more common terms, the ordered list of common terms comprising the common terms of the set of common terms in ascending ordered according to their respective numbers of hits, the order list 
This process can be a mental process. Such step of performing more or less than multiple analyzing phases to arrive at the final results of the common term with the smallest hits that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 14 and 14 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 14 and 17 recite “determining a set of one or more terms”, “determining a set of common terms”, “determining querying a second knowledge data bases”, “identifying one or more common terms”, and “returning a result comprising the one or more common terms..”.
The steps “determining”, “identifying” and “returning” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of determining and identifying one or more common terms, and post-solution activity is a step of returning results for similarity analysis on the class or a hierarchy of classes to categorize the respective data values for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-

The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claims 14 and 17 recite additional element – “a hardware processor” and “a memory” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining, identifying, returning results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, and mathematical concepts but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 14 and 17 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As 

 Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.

Claims 15 and 18 are dependent on claim 14 and 17 respectively, and includes all the limitation of claims 14 and 17. Therefore, claims 15 and 18 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “determining whether the common term is a generalization of another one of the common terms comprised by the set of common terms, deleting the common term from the set of common terms if it is determined to be a generalization”, which is abstract idea of generating multiple terms 

Claims 16 and 19 are dependent on claim 15 and 19 respectively, and includes all the limitation of claims 15 and 19. Therefore, claims 16 and 19 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “determining whether the common term is a synonym of one of the remaining common terms comprised by the set of common terms, deleting the common term from the set of common terms if it is determined to be a synonym”, which is abstract idea of generating multiple terms determining set of terms values in which a generic computer can perform of analyzing results, and therefore, does not amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke Maruyama et al (US Patent Publication No. US 2009/0248671 A1, hereinafter referred to as “Maruyama”) in view of Sami Ronkainen et al. (U.S. Patented Application Number US 2006/0253409 A1, hereinafter “Ronkainen”), and further in view of Emil Ismalon et al. (U.S. Patented Application Number US 2011/0035403 A1, hereinafter “Miller”), and further in view of Richard D. Miller et al. (U.S. Patented Application Number US 2017/0293622 A1, hereinafter “Miller”).
Regarding claim 14, Maruyama teaches a computer program product comprising a non-volatile computer-readable storage medium having computer-readable program code embodied therewith, the computer- readable program code being configured to implement the following for classifying a set of data values (see Para [0039], ), when being executed by a computer system: 
for each of the data values of the set of data values, determining a set of one or more terms associated with the respective data value using one or more first knowledge bases (see Para [0044], assign the classification identification values to the classification information, wherein classification identification values configured as classification words and classification values made up of numerical value data corresponding to the classification words and classification code values using knowledge base); 
the server 104 retrieves a record including the selected "Age-kamaboko" as the classification target word in the main classification table 410, and decides a classification word and a classification value of the record with "Age-kamaboko" registered therein as a classification identification value about the classification information "Okinawa de kamaboko"., wherein Okinawa is not set in the binary condition table 430 of FIG. 4, or in the case where the binary condition returns a value of false when the classification information is "Tokyo de kamaboko", (i.e. kamaboko set of common terms present in all of the sets of one or more terms)).

However. Maruyama does not explicitly teach “for each term of the set of the common terms, querying a second knowledge data bases  and determining a number of hits returned from the query; identifying one or more common terms of the set of common terms with the smallest number of hits by creating an ordered list of the one or more common terms, the ordered list of common terms comprising the common terms of the set of common terms in ascending ordered according to their respective numbers of hits, the order list representing a candidate hierarchy of candidate classes for classifying the set of data values wherein a lower value of the respective numbers of hits for each term is indicative of a more specific candidate class”.
However, Ronkainen teaches “for each term of the set of the common terms, querying a second knowledge data bases  and determining a number of hits returned from the query (see Para [0042], the list 130D of information from the local services, as received through the local receiver 270 from nodes 400, and may then compare this information, which may be referred to as "hits", in the local list 130D (Hit.sub.1-Hit.sub.x) with the hits in the WWW list 130E (Hit.sub.1-Hit.sub.y));
identifying one or more common terms of the set of common terms with the smallest number of hits by creating an ordered list of the one or more common terms (see Para [0042], the list 130D of information from the local services, as received through the local receiver 270 from nodes 400, and may then compare this information, which may be referred to as "hits", in the local list 130D (Hit.sub.1-Hit.sub.x) with the hits in the WWW list 130E (Hit.sub.1-Hit.sub.y), where x (i.e. smallest number of hits) is typically less than y), the ordered list of common terms comprising the common terms of the set of common terms in ascending ordered according to their respective numbers of hits (see Para [0042], received the list 130D of information through the local receiver 270 from nodes 400, and may then compare this information, which may be referred to as "hits", in the local list 130D (Hit.sub.1-Hit.sub.x) with the hits in the WWW list 130E (Hit.sub.1-Hit.sub.y), where x (i.e. smallest number of hits) is typically less than y, that are received through the receiver 220, and the search algorithm 130C looks for a match, e.g., at least one hit in the local services list 130D has some number of words in common with a hit in the WWW result list 130E, then the number of words in common can be defined (i.e. identifying one or more common terms of the set of common terms) as more than any other hit in the local service result list 130D, or more than an average number of hits in the local service list 130D, and ‘by placing it at the top of the hit list result displayed (i.e. by creating an ordered list of the one or more common terms in ascending ordered)’ to the user on the display and/or by displaying it in a different color, and Para [0043] also teaches some part of the search result contain an address, as comparing address fields in hits in the WWW list 130E and in hits in the local services list 130D can be expected to produce the most reliable results for detecting matching or correlated hits and become more common).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Maruyama’s method for classifying an information by assigning a classification identification value with the teachings of Ronkainen’s method for conducting information searching system to classify a set of data values. Maruyama and Ronkainen are in the same field of invention because all of them teach information classification system. One would have been motivated to make this modification because it provides an ability to distribute predetermined search word set to the end user`s device, thus increasing the probability of search results that contain a manageable number of hits provide reliable and efficient search as taught by Ronkainen.

However. Maruyama and Ronkainen do not explicitly teach “the order list representing a candidate hierarchy of candidate classes for classifying the set of data values wherein a lower value of the respective numbers of hits for each term is indicative of a more specific candidate class”.
However, Ismalon teaches “the order list representing a candidate hierarchy of candidate classes for classifying the set of data values wherein a lower value of the respective numbers of hits for each term is indicative of a more specific candidate class (see Para [0405], search results 54 (FIG. 2) are displayed as ‘a list of snippets which is the threshold number of users is set according to ‘a frequency of utilization of the term’ in searches, e.g., is inversely related to the frequency of utilization (i.e. classifying the set of data values wherein a lower value of the respective numbers of hits for each term). The threshold is thus lower for uncommonly used search terms than commonly used search terms).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Maruyama’s method for classifying an information by assigning a classification identification value with the teachings of Ronkainen’s method for conducting information searching system to include the teaches of Ismalon’s system for generating refinement terms for search queries to classify a set of data values. Maruyama and Ronkainen and Ismalon are in the same field of invention because all of them teach information classification system. One would have been motivated to make this modification because it improves the searching efficiency so that computer resource is saved as taught by Ismalon.

However, Maruyama and Ronkainen and Ismalon do not explicitly teach “returning a result comprising an excerpt from the ordered list of common terms, the excerpt comprising common terms with numbers of hits smaller than a maximum 
However, Miller teaches “returning a result comprising an excerpt from the ordered list of common terms (see Para [0078], an excerpted version of the text of the document with the search terms highlighted so that the user can quickly determine whether the excerpted area is relevant to the search and move on to other sections or documents), the excerpt comprising common terms with numbers of hits smaller than a maximum number of hits (see Para [0087], user may adjust the sensitivity of the clustering by indicating that 5 hits within 100 words of text is a minimum threshold for a cluster, and a user may adjust the sensitivity of the clustering by indicating that 3 hits within a paragraph is a minimum threshold for a cluster)”. (The examiner further notes the claim does not define what a “maximum number” is, thus under BRI any number of hits would be less than some “maximum number); wherein each term in the result is a candidate class for classifying the set of data values (see Para [0090], once the search, the grouping, and the reducing are completed, a display is rendered to the user, wherein the display allows the user to visualize ‘hit patterns in the search results (i.e. each term in the result)’ at both ‘a document level and a collection level by embedding miniature charts (i.e. candidate class for classifying the set of data values)’ to transcend the effectiveness of a traditional results list)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Maruyama’s method for classifying an information by assigning a classification identification value with the 

As per claim 17, in addition to rejection of claim 14, Maruyama further discloses “A computer system for classifying a set of data values, computer system comprising a hardware processor and a memory coupled to the processor, the hardware processor being configured to at least: (see Para [0041], the client 102 may be a personal computer or a work station, including any known single core processor or multicore processor and memory).

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Ronkainen and Ismalon and Miller, and further .
Regarding claim 15, Maruyama, Ronkainenand, Ismalon Miller teach claim 14 as above. However, Maruyama and Ronkainen, Ismalon and Miller do not explicitly show “determining whether the common term is a generalization of another one of the common terms comprised by the set of common terms, deleting the common term from the set of common terms if it is determined to be a generalization”.
 However Forman teaches determining whether the common term is a generalization of another one of the common terms comprised by the set of common terms (see col. 5 lines 58-67 to col. 6 line 1, determine the set of keywords by a known source of synonyms, such as a thesaurus, then the related feature determination engine determines the positive set including the cases 120 having at least one of the set of keywords, and the related feature determination engine then determines the modified positive set by removing all of the keywords in the set of related keywords),
deleting the common term from the set of common terms if it is determined to be a generalization (see col. 6 lines 26-58, if the related keywords include a plurality of synonyms (i.e. generalization), then the related feature determination engine removes any of the synonyms in the related keywords that match the at least one synonym).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Maruyama’s method for classifying an information by assigning a classification identification value with the 
Claim 18 is substantially similar to claim 15, and therefore likewise rejected.
Regarding claim 16, the claim is rejected by the same rationale as stated in claim 15 rejection. Forman further teaches determining whether the common term is a synonym of one of the remaining common terms comprised by the set of common terms (see col. 6 lines 31-53, if a match exists then the matching related keyword is considered a synonym), 
deleting the common term from the set of common terms if it is determined to be a synonym (see col. 6 lines 54-59, if the ‘related keywords (i.e. common term)’ include a plurality of synonyms, then the related feature determination engine ‘removes (i.e. delete)’ any of the synonyms in the related keywords that match the at least one synonym).  
Claim 19 is substantially similar to claim 16, and therefore likewise rejected.

                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neal; Michael Renn et al. discloses US 6697799 B1 automated classification of items using cascade searches.
Green, Edward A. et al. discloses US 2005/0289168 A1 subject matter context search engine.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        10/17/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162